Matter of Weaver v Cohen (2021 NY Slip Op 04977)





Matter of Weaver v Cohen


2021 NY Slip Op 04977


Decided on September 15, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 15, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2021-03258

[*1]In the Matter of Everette Weaver, petitioner,
vDevin P. Cohen, etc., respondent.


Everette Weaver, Hopewell Junction, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (James B. Cooney of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, Devin P. Cohen, a Justice of the Supreme Court, Kings County, to refer certain matters to Eric Gonzalez, District Attorney, Kings County, for investigation.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
The petitioner's remaining contentions are without merit.
CHAMBERS, J.P., MILLER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court